Exhibit Canadian Satellite Radio Holdings Inc. Interim Consolidated Financial Statements (Unaudited) February 28, 2009 Canadian Satellite Radio Holdings Inc. Interim Consolidated Balance Sheet (Unaudited) February 28, 2009 $ August 31, 2008 $ Assets Current assets Cash 4,868,436 6,344,793 Short term investments (note 3) 11,795,948 11,282,146 Restricted investments - letter of credit 4,000,000 4,000,000 Accounts receivable 4,226,640 5,538,348 Inventory 162,300 229,597 Prepaid expenses and other assets 3,354,426 2,410,579 Restricted investments (note 4) - 6,630,744 28,407,750 36,436,207 Long term prepaids 2,516,328 1,381,685 Property and equipment 16,161,135 17,748,597 Contract rights, distribution rights and computer software 191,119,788 200,718,239 Total assets 238,205,001 256,284,728 Liabilities and Shareholders’ Equity Current liabilities Accounts payable and accrued liabilities 21,616,417 20,618,164 Interest payable 996,922 849,059 Deferred revenue 22,875,875 19,926,157 45,489,214 41,393,380 Long-term debt (note 4) 150,391,848 124,856,195 Deferred revenue 3,443,200 3,588,033 Long-term obligations 4,799,018 2,435,481 Total liabilities 204,123,280 172,273,089 Shareholders’ Equity Share capital (note 5) 325,841,751 314,834,565 Contributed surplus (note 5) 31,129,225 39,723,905 Deficit (322,889,255 ) (270,546,831 ) Total shareholders’ equity 34,081,721 84,011,639 Total liabilities and shareholders’ equity 238,205,001 256,284,728 1 Canadian Satellite Radio Holdings Inc. Interim Consolidated Statement of Operations and Deficit (Unaudited) Three Months Ended Six Months Ended February 28, 2009 February 29, 2008 February 28, 2009 February 29, 2008 Revenue 12,779,842 9,195,603 25,236,505 17,341,554 Operating expenses Cost of revenue 8,694,095 7,163,163 16,140,613 14,512,006 General and administrative 3,848,842 3,696,235 8,243,321 8,001,780 Modification of service provider contract (note 8) - - (1,792,256 ) - Stock-based compensation (note 5) 610,725 770,077 1,301,088 1,842,447 Marketing 6,262,168 7,425,594 11,993,552 14,464,902 Amortization of intangible assets and property and equipment 5,576,018 5,569,664 11,148,331 11,143,675 24,991,848 24,624,733 47,034,649 49,964,810 Loss before the undernoted (12,212,006 ) (15,429,130 ) (21,798,144 ) (32,623,256 ) Interest revenue 137,423 510,031 330,658 895,404 Interest expense 5,152,433 4,344,093 10,008,554 8,067,836 Foreign exchange gain(loss) (3,604,570 ) 1,495,028 (20,866,384 ) 5,870,484 Net loss and comprehensive loss for the period (20,831,586 ) (17,768,164 ) (52,342,424 ) (33,925,204 ) Deficit - Beginning of period (302,057,669 ) (212,379,191 ) (270,546,831 ) (196,222,151 ) Deficit - End of period (322,889,255 ) (230,147,355 ) (322,889,255 ) (230,147,355 ) Basic and fully diluted loss per common share (0.43 ) (0.37 ) (1.08 ) (0.71 ) 2 Canadian Satellite Radio Holdings Inc. Interim Consolidated Statement of Cash Flows (Unaudited) Three Months Ended Six Months Ended February 28, 2009 February 29, 2008 February 28, 2009 February 29, 2008 Cash provided by (used in) Operating activities Net loss and comprehensive loss for the period (20,831,586 ) (17,768,164 ) (52,342,424 ) (33,925,204 ) Add (deduct): Non-cash items Costs paid by parent company 61,228 55,662 121,014 110,013 Stock-based compensation expense 610,725 770,077 1,301,088 1,842,447 Amortization of intangible assets 4,800,985 4,799,429 9,601,883 9,598,833 Amortization of property and equipment 775,033 751,381 1,546,150 1,525,988 Accrued interest - debt 996,922 789,382 147,863 199,067 Accrued interest receivable (73,456 ) (198,807 ) (144,753 ) (407,240 ) Interest accretion expense 160,268 283,733 414,274 482,106 Increase in long term obligations 1,054,314 - 2,345,063 - Loss on disposal of property and equipment 60,996 18,854 83,512 206,667 Unrealized foreign exchange losses(gains) 3,327,133 (1,363,682 ) 19,848,724 (6,509,359 ) Net change in non-cash working capital related to operations (note 9) (457,238 ) (5,267,961 ) 8,040,845 5,229,897 Net cash used in operating activities (9,514,676 ) (17,130,096 ) (9,036,761 ) (21,646,785 ) Investing activities Payment of interest settled from restricted investments 8,110,913 6,385,200 8,110,913 6,385,200 Sale of short-term investments 11,679,832 24,945,350 19,977,158 30,795,350 Purchase of short-term investments (11,795,948 ) (16,400,536 ) (20,490,960 ) (41,582,329 ) Proceeds on sale of property and equipment - - - 31,022 Purchase of property and equipment (17,272 ) (182,151 ) (42,200 ) (193,778 ) Purchase of computer software (950 ) - (950 ) (4,513 ) Net cash provided by (used in) investing activities 7,976,575 14,747,863 7,553,961 (4,569,048 ) Financing activities Proceeds from XM credit facility (note 4) - 1,517,983 - 1,517,983 Proceeds from convertible notes (note 4) - - - 19,396,445 Net cash provided by financing activities - 1,517,983 - 20,914,428 Foreign exchange gains(losses) on cash held in foreign currency 1,081 (3,885 ) 6,443 (17,878 ) Change in cash during the period (1,537,020 ) (868,135 ) (1,476,357 ) (5,319,283 ) Cash - Beginning of period 6,405,456 5,073,783 6,344,793 9,524,931 Cash - End of period 4,868,436 4,205,648 4,868,436 4,205,648 Supplemental cash flow disclosures Utilization of XM credit facility 2,026,562 2,762,401 3,887,972 3,766,016 3 Canadian Satellite Radio Holdings Inc. Notes to the Interim Consolidated Financial Statements (Unaudited) February 28, 2009 1 Basis of presentation The accompanying interim consolidated financial statements of Canadian Satellite Radio Holdings Inc. (the Company) have been prepared in accordance with Canadian generally accepted accounting principles (Canadian GAAP) for interim financial information. Accordingly, they do not include all of the information and footnotes required by Canadian GAAP for annual financial statements. These interim consolidated financial statements should be read in conjunction with the most recent annual consolidated financial statements of the Company. The accompanying financial information reflects all adjustments, consisting primarily of normally recurring adjustments, which are, in the opinion of management, necessary for a fair presentation of results for interim periods.
